Citation Nr: 0811861	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cephalalgia.

2.  Entitlement to service connection for residuals of a 
closed head injury.

3.  Entitlement to service connection for residuals of neck 
surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in St. Louis, Missouri, which denied petitions to reopen 
claims of service connection for cephalalgia (headaches), 
residuals of a closed head injury and residuals of neck 
surgery.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The issues on appeal were adjudicated by the RO as petitions 
to reopen on the basis of new and material evidence.  
Additional service medical records were added to the record 
since the RO's previous final denial of the veteran's claims 
in August 1957 and July 1997.  Under 38 C.F.R. § 3.156(c), 
where new and material evidence consists of a supplemental 
service department report received after a decision has 
become final, the former decision will be reconsidered 
without regard to the provisions relating to new and material 
evidence.  The veteran has submitted additional service 
medical records from the USS Consolation which were not of 
record at the time of the previous final denials.  
Reconsideration is warranted and the issues have been 
recharacterized to reflect this conclusion.  See 38 C.F.R. § 
3.156(c).


REMAND

The veteran was injured during in November 1950 inservice 
when a box fell and struck him on the head.  He was treated 
and released.  The veteran currently claims the above 
disabilities all as a result of this injury.  The veteran was 
not provided a VA examination pursuant to his claims.  The 
Board concludes that an examination is warranted pursuant to 
VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examinations to determine (1) the 
diagnosis of any cephalalgia, closed head 
or neck disorder(s) which may be present, 
and (2) whether any such cephalalgia, 
closed head or neck disorder is as likely 
as not etiologically related to the 
November 1950 inservice injury to the head 
and neck.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion.  The claims folder and 
a copy of this Remand must be made 
available to, and be reviewed by, the 
examiner prior to the examination.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


